Citation Nr: 0804956	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-28 587A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypopituitarism as 
secondary to service-connected residuals of Hodgkin's 
disease.  

2.  Entitlement to service connection for hypogonadism as 
secondary to service-connected residuals of Hodgkin's disease 
or as secondary to hypopituitarism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from September 1967 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied entitlement to 
service connection for hypopituitarism and hypogonadism.  
After the decision was entered, the case was transferred to 
the jurisdiction of the RO in Cleveland, Ohio.

The Board notes that the veteran was sent a VCAA letter 
pertaining to his claims in May 2004.  However, the letter 
pertained to the requirements necessary to establish an 
increased rating for service-connected disabilities.  The 
letter did not inform the veteran of the requirements to 
establish secondary service connection.  Specifically, 
pertinent regulatory authority provides that a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2007).  Further, when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Additionally, an amendment to the provisions of 
38 C.F.R. § 3.310 was made in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim of service connection based on aggravation is judged, 
but it applies only after it is determined that there has 
indeed been some worsening due to service-connected 
disability.  Given the aforementioned due process deficiency, 
the Board will remand the veteran's claims to ensure 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.

The veteran was afforded a VA examination in November 2004.  
At that time the examiner opined that the veteran did not 
have hypopituitarism and she opined that his hypogonadism is 
not likely secondary to hypopituitarism because the veteran 
did not have hypopituitarism.  She concluded that the 
veteran's hypogonadism is primary.  However, the examiner 
failed to provide an opinion regarding whether the veteran's 
hypogonadism has been caused by or made worse by his service-
connected Hodgkin's disease or treatment therefor.  In order 
to properly evaluate the veteran's claim such an opinion 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2007).  The veteran should be 
specifically told of what is 
required to substantiate a secondary 
service connection claim.  He should 
also be told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claims of 
secondary service connection.  Among 
other things, the veteran should be 
told to submit any pertinent 
evidence in his possession.

2.  After completion of the above 
action, arrange for a review of the 
medical records which are contained 
in the veteran's claims folder.  If 
possible, the review should be 
accomplished by the physician who 
performed the November 2004 VA 
examination.  If the same examiner 
is not available a physician with 
expertise in this area of medicine 
should conduct the review.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
hypogonadism has been caused by or 
made worse by his service-connected 
Hodgkin's disease, radiation 
treatment therefor, or his service-
connected hypothyroidism.  (If 
another VA examination is deemed 
necessary by the reviewer, one 
should be accomplished.)  A complete 
rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.

(If another examination is deemed 
necessary, the veteran is hereby 
notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of his 
claims.  38 C.F.R. §§ 3.158 and 
3.655 (2007).)

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to 38 C.F.R. § 3.310 and the 
amendment to this regulation.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

